IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00265-CR
                                No. 10-09-00266-CR

                       EX PARTE ERIC DALE ANGELO



                        From the 19th District Court
                         McLennan County, Texas
                Trial Court Nos. 2009-726-C2 and 2009-603-C2


                          MEMORANDUM OPINION


      Eric Dale Angelo filed with this Court two pre-trial applications for writ of

habeas corpus seeking reductions in his pre-trial bond. By letters dated August 18, 2009

and August 26, 2009, the Clerk of this Court notified Angelo that the proceedings were

subject to dismissal for want of jurisdiction because it appeared this Court does not

have the authority to issue pre-trial writs of habeas corpus. See TEX. CODE CRIM. PROC.

ANN. art. 11.05 (Vernon 2005); see also TEX. CONST. art. V, § 6. Angelo was warned that

the proceedings may be dismissed unless, within 21 days of the date of the letter, a

response was filed showing grounds for continuing the proceedings. No response has

been received from Angelo.
       Accordingly, these proceedings are dismissed. See TEX. R. APP. P. 44.3.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Writ dismissed
Opinion delivered and filed October 7, 2009
Do not publish
[OT06]




Ex parte Angelo                                                                  Page 2